Title: Thomas Jefferson to Charles Clay, 18 November 1815
From: Jefferson, Thomas
To: Clay, Charles


          
            Th:J. to mr Clay
             Pop. For. Nov. 18. 15.
          
          I was five days absent in my trip to the peaks of Otter, and have been five days engaged in calculating the observations made. this brings me down to yesterday evening when I finished them. I am going to-day to see mr Clarke at his new habitation, and tomorrow, weather permitting, will pay you a morning visit. in the mean time I send you a note of the result of my ten days labor and some Otaheite or Paper mulberries, valuable for the regularity of their form, velvet leaf & for being fruitless. they are charming near a porch for densely shading it.
        